DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 10, 2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 15, 16, and 20-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 8,604,235) in view of Chen et al. (US 8,288,585).
Present claim 15 is drawn to a procatalyst comprising a magnesium moiety, a titanium moiety, and a 1,2-phenylene dibenzoate represented by formula (I) wherein, R1 and R4 are methyl, one of R2 or R3 is hydrogen and the other is a cycloalkyl group; claim 20 further defines the cycloalkyl group as cyclopentyl.  Taken together, claims 15 and 20 describe a procatalyst comprising 4-cyclopentyl-3,6-dimethyl-1,2-diphenylene dibenzoate.
Chen et al. (ʼ235) discloses the compound 4-cyclopentyl-3,6-dimethyl-1,2-diphenylene dibenzoate (col. 25, line 15).  That is, the prior art teaches the exact compound described in present claims 15 and 20.  Chen et al. discloses that inventive compounds find use as an internal donor in procatalyst compositions (col. 29, line 35), however, reference does not offer details of the constitution of the procatalyst composition.     
Chen et al. (ʼ585) teaches use of substituted phenylene aromatic diesters as an internal donor component in a procatalyst comprising a magnesium moiety and a titanium moiety.  Based on this teaching, the person of ordinary skill in the art would have found it obvious to use the compounds in Chen et al. (ʼ235) in a procatalyst composition also containing a magnesium moiety and a titanium moiety, and the person of ordinary skill in the art would have expected the combination to work with a high degree of success.  The combination of references flows naturally from the teachings of the prior art.  Chen et al. (ʼ235) teaches preparation of substituted phenylene aromatic diesters for use in a procatalyst composition, and Chen et al. (ʼ585) furnishes the otherwise obvious constitution of said procatalyst composition.    
Additionally, Chen et al. (ʼ585) teaches formation of an olefin polymerization catalyst by contacting a procatalyst composition with an organoaluminum cocatalyst (col. 13, lines 35-46), an alkoxysilane external donor (col. 14, lines 19-35), and optionally, an activity limiting agent (col. 14, lines 47-52).  Accordingly, the person of ordinary skill in the art would have found it obvious to use a procatalyst composition for the purpose of making an olefin polymerization catalyst, and the skilled artisan would have found it obvious to use the olefin polymerization catalyst for polymerizing olefins.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 15 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,358,505.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patent claims are drawn to substantially the same process of producing an olefin based (propylene based) polymer comprising contacting under olefin polymerizing conditions a procatalyst composition, cocatalyst, external electron donor, and optionally an activity limiting agent, wherein the procatalyst composition contains a 1,2-phenylene dibenzoate represented by a similar formula (I) in which R1 and R4 are methyl, R2 is cyclopentyl or cyclohexyl and R3 is hydrogen.  One of ordinary skill in the art would have found it obvious that patent claims describe the same 4-cyclopentyl-3,6-dimethyl-1,2-diphenylene dibenzoate and 4-cyclohexyl-3,6-dimethyl-1,2-diphenylene dibenzoate compounds that are defined in instant claims.

While patent claims do not recite that procatalyst composition comprising a magnesium component and a titanium component, one of ordinary skill in the art gleans from the disclosure that the procatalyst is operative only where it contains magnesium component and a titanium component.  Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).
  

Response to Arguments
7.	 The rejection of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 8,604,235) in view of Chen et al. (US 8,288,585), set forth in paragraph 4 of the final office action dated September 11, 2020, has been withdrawn.  New grounds of rejection based on these references have been set forth in paragraph 4, supra.
Applicant would argue that Chen et al. (ʼ235) mentions one substituted 1,2-phenylene dibenzoate out of hundreds of disclosed dibenzoate compounds which would fall within scope of instant claims.  This particular argument is not found persuasive.  The substitution pattern required in claim 15, and subsequently in claim 20, clearly define the compound, 4-cyclopentyl-3,6-dimethyl-1,2-diphenylene dibenzoate.  Note that Chen et al. (ʼ235) specifically recites the same compound 4-cyclopentyl-3,6-dimethyl-1,2-diphenylene dibenzoate.  If claim 15 were a compound claim, the Chen et al. (ʼ235) reference would be anticipatory, regardless if other compounds are explicitly recited.  This is similar to the fact pattern presented in Ex parte A, 17 USPQ2d 1716 (BPAI 1990), whereby a claimed compound was named in a reference which also disclosed forty-five other compounds.  The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. 
 Instant claims, however, are not drawn a 1,2-phenylene dibenzoate compound but to a procatalyst composition containing a 1,2-phenylene dibenzoate compound.  Chen et al. (ʼ235) teaches claimed compound, but not the components that comprise a procatalyst composition.  et al. (ʼ585) is relied upon to furnish the otherwise obvious missing elements.  Based on these facts, it is deemed that subject of claims is obvious over the combination of cited prior art.   
Regarding claims drawn to the species 4-cyclohexyl-3,6-dimethyl-1,2-diphenylene dibenzoate defined by instant claims 15 and 20, extrinsic evidence, furnished by Applicant in the response to final office action dated December 18, 2020, has been reviewed and reconsidered.  The preponderance of evidence rests with Applicant.  A comparison of polymerization results between a catalyst containing 4-cyclohexyl-3,6-dimethyl-1,2-diphenylene dibenzoate (ID-1) and one containing 3-methyl-5-t-butyl-1,2-diphenylene dibenzoate (ID-3), which is a fair representative compound within scope of claims of Chen et al. (ʼ235), shows that polymer arising from polymerization with (ID-1) has an unexpectedly higher melt index than a polymer arising from polymerization with (ID-3); see Table 2 and Table 3.   
To date there is insufficient evidence to establish unobviousness with respect to procatalyst compositions containing the set of compounds 4-cycloalkyl-3,6-dimethyl-1,2-diphenylene dibenzoate defined generically in instant claim 20, or a procatalyst composition containing the species 4-cyclopentyl-3,6-dimethyl-1,2-diphenylene dibenzoate defined by instant claim 15.  
It is well established that catalytic effects are a particularly unpredictable aspect of chemistry.  In re Slocombe, 184 USPQ 741, 744 (CCPA 1975.  This is because many factors influence catalyst behavior (structure of metal complex, nature and quantity of activator and co-activator, type of monomer(s) to be polymerized, reaction conditions, nature of polymerization, i.e., solution, slurry, bulk, gas phase, and reactor design, inter alia).   Therefore, each embodiment of catalyst must be assessed individually for activity.  There is no experimental evidence to establish that polymerization under similar conditions described in Applicant’s response results in the same unexpected increase in melt index compared with the polymer arising from polymerization with comparative (ID-3).  Applicant’s Table 5 shows melt index results from polymerization using (ID-1) and 4-cycloheptyl-3,6-dimethyl-1,2-diphenylene dibenzoate (ID-4).  While both catalysts produce polymer having similar melt index, there is no comparison against a polymer produced with catalyst (ID-3) which would lend support to a conclusion of unobviousness.  Note that reaction conditions are completely different that those pertaining to polymerization results in Table 2 and Table 3.  Therefore one cannot conclude that catalyst (ID-3) 
Based on these considerations, the rejection has been maintained.
      
8.	 The obviousness double patenting rejection over claims of U.S. Patent No. 10,358,505, set forth in paragraph 10 of the non-final office action dated March 5, 2020, has been withdrawn.  New grounds of rejection are presented in paragraph 6, supra.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 12, 2021